Art Rejection
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-4, 13-16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Felstaine, U.S. pat. Appl. Pub. No. 2016/0043944, in view of Qian, U.S. pat. No. 2018/0357087.
	Per claim 1, Felstaine discloses a data center orchestrator comprising: 
a) a hardware platform (see par 0022);
b) a host fabric interface to communicatively couple the orchestrator 212 to a network (par 0047);
c) an orchestrator to provide a data center orchestration function (par 0063); and
d) instructions to allocate a data structure, comprising a network function virtualization definition (NFVD) instance, the NFVD instance comprising a definition for instantiating a virtual 
Felstaine does not explicitly teach monitoring resource activities comprising collecting a subset of telemetry data based on telemetry fingerprint policy, wherein the collected subset of telemetry is specific to the NFVD. Qian discloses a policy-driven data collector 210 for collecting subset of telemetry data that defines fingerprint for each CPE circuit or service chain of the host platform (see Qian, pars 0028, 0031). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Felstaine with Qian teachings because it would have enabled the system to (automatically) make a decision on managing virtual functions for collecting telemetric data, e.g., determining which data to be monitored/collected (see Qian, par 0031).
Per claim 2, Qian teaches collecting data regarding fingerprint of specific system and/or service (see par 0028).
Per claim 3, Qian teaches providing a plurality of services including at least performance, security (e.g., firewall issue) and reliability (see par 0036). 
Per claim 4, Qian teaches provisioning a virtual function instance (par 0030), and applying the telemetry policy to generate a fingerprint for the specific system or service (see par 0028).
Claims 13-16 are similar in scope as that of claims 1-4 and hence are rejected for the same rationale set forth for claims 1-4.

Per claim 25, Qian teaches using various telemetry tags/identifiers specific to the virtual function instance, e.g., network identifiers/labels and QoS identifiers (see pars 0045, 0054).


4.	Claims 5-12 and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Felstaine and Qian and further in view of Cropper, U.S. pat. No. 2017/0139729.
	Per claim 5, neither Felstaine nor Qian teach receiving from the host platform a list of available metrics for the platform. However, Cropper teaches querying and receiving from the host platforms lists of available metrics for the platforms (see Cropper, pars 0061, 0070).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Felstaine with Cropper teachings because it would have enabled selected suitable host platform to implement the virtual function (see Cropper, par 0061).
	Per claim 6, Cropper also teaches filtering out host platforms that will not provide telemetry required by the virtual function (see par 0063).
	Per claim 7, Cropper further teaches receiving monitored telemetry and comparing the telemetry to a reference fingerprint, i.e., limit, and to act on the comparing (see par 0067).
	Per claims 8-10, Qian teaches taking one performance action, security action and reliability action based upon operational events/issues (see pars 0035-0036). It would have 
	Per claims 11-12, Felstaine teaches scaling allocation of host platform capability, e.g., increase/decrease allocation, based upon monitored telemetry (see pars 0066).
	Claims 17-23 are similar in scope as that of claims 5-12.


Response to Amendment
5.	Applicant's arguments filed on April 1, 2021 with respect to claims 1-25 have been fully considered but are not deemed persuasive.
Applicant alleges that the art of record fails to disclose the claimed invention because none of the references teach collecting telemetry data selected from a subset of available telemetry data for the host platform, the subset specific to the NFVD and less than all available telemetry data for the host platform. The examiner disagrees.
Qian teaches collecting telemetry data that defines fingerprint for each CPE circuit or service chain of the host platform (see Qian, pars 0028, 0031). Since different circuits/services would have different telemetry data, fingerprint for each circuit/service in the host platform would comprises a subset of telemetry that is specific to the circuit/service. Thus, the examiner submits that Qian teaching would still meet the alleged claim limitation.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
5/24/21